ORDER
Jeff Strong sued the Illinois Department of Human Services for discriminating against him, apparently in relation to the way it adjudicated the status of a traumatic brain injury he suffered. He sought relief under the Rehabilitation Act, 29 U.S.C. § 794, and the Americans with Disabilities Act, 42 U.S.C. § 12132. The district court screened the complaint and dismissed it for failure to state a claim because the State of Illinois is immune from suit under either the ADA or Rehabilitation Act.
An appellate brief must contain legal argument, citation to legal authority, and a statement of the issues presented for review. Fed. R.App. P. 28(a). Strong’s brief recounts his medical, educational, and vocational history, and narrates his interactions with the State, but he provides no legal argument or citation to supporting authority. Although we liberally construe pro se filings, “still we must be able to discern cogent arguments in any appellate brief, even from a pro se litigant.” Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001).
DISMISSED.